IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 102 EM 2017
                                         :
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
DENNIS A. HOWARD,                        :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2017, the Petition for Review is DENIED.